ORFINGER, Judge.
After we relinquished jurisdiction to the trial court for the purpose of correcting what was perceived to be a general order of probation in several cases, the trial court entered an order specifying that defendant was placed on probation for 10 years in each of the several cases to which he had pleaded guilty, that each probationary period was to run concurrently with the others and that all such periods would be consecutive to a 3 year period of incarceration to which defendant was sentenced in yet another case. We deem this latter order to comply with the requirements of Cervantes v. State, 415 So.2d 105 (Fla. 3rd DCA 1982).
However, we vacate the 10 year probation order in Case No. 87-230 because section 812.014, Florida Statutes (Supp.1986), the statute in effect when defendant committed the grand theft of 2 firearms, provides that such crime is a third degree felony, the maximum punishment for which is 5 years, and we remand the case to the trial court for entry of a new order in that case. In all other respects the judgments and orders appealed from are affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
DAUKSCH amd DANIEL, JJ., concur.